           Case 1:20-cv-05811-LLS Document 7 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRAVIS HEFFLEY,

                                 Plaintiff,                        20-CV-5811 (LLS)
                     -against-                                    BAR ORDER UNDER
                                                                   28 U.S.C. § 1915(g)
 FCI OTISVILLE,

                                 Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff filed this action pro se, seeking to proceed in forma pauperis (“IFP”). On

February 16, 2021, the Court noted that while a prisoner, Plaintiff had filed three or more cases

that were dismissed as frivolous, malicious, or for failure to state a claim, and it ordered Plaintiff

to show cause by declaration within thirty days why he should not be barred under the Prison

Litigation Reform Act, 28 U.S.C. § 1915(g), from filing further actions IFP in this Court while he

is a prisoner. Plaintiff has not filed a declaration as directed or otherwise provided any reason not

to impose a bar order. Plaintiff is therefore barred from filing any future civil action in this Court

IFP without first obtaining from the Court leave to file.

                                              CONCLUSION

       While Plaintiff was a prisoner, he filed three or more cases that are deemed strikes

because they were dismissed as frivolous, malicious, or for failure to state a claim. Because

Plaintiff has not shown cause why the bar order should not be imposed, Plaintiff is barred from

filing future actions IFP in this Court while a prisoner unless he is under imminent threat of

serious physical injury. Plaintiff is warned that the submission of frivolous documents may result

in the imposition of additional sanctions, including monetary penalties. See 28 U.S.C. § 1651.
           Case 1:20-cv-05811-LLS Document 7 Filed 04/01/21 Page 2 of 2




       The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule, subject to reopening if Plaintiff pays the

filing fees of $400.00 within thirty days of the date of this order. See 28 U.S.C. § 1915(g).1 All

other pending matters in this case are terminated.

       The Clerk of Court is directed to mail a copy of his order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to close this action.

SO ORDERED.

 Dated:    April 1, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




       1
          If Plaintiff commences a new action while a prisoner by paying the filing fees, that
complaint will be subject to review under 28 U.S.C. § 1915A, which requires the Court to
dismiss any civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to
state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant
who is immune from such relief.” 28 U.S.C. § 1915A(b).
                                                  2
